Opinion issued October 15, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00456-CV
                            ———————————
                    GRETCHEN BLOMSTROM, Appellant
                                         V.
                ALTERED IMAGES HAIR STUDIO, Appellee


                    On Appeal from the 412th District Court
                            Brazoria County, Texas
                        Trial Court Case No. 86652-CV


                          MEMORANDUM OPINION

      Gretchen Blomstrom appeals from a summary judgment. Because the

judgment is not final, we dismiss her appeal for lack of subject-matter jurisdiction.
                                 BACKGROUND

      The trial court granted Altered Images Hair Studio’s motion for summary

judgment. In the same order, the trial court severed claims asserted by Gretchen

Blomstrom against Altered Images Hair Studio into a separate cause number. The

record does not show that Blomstrom’s claims have been resolved. On the contrary,

the parties’ appellate briefs represent that the trial court’s severance leaves these

claims unresolved.

      We issued a notice of intent to dismiss this appeal for lack of jurisdiction

because the summary judgment is not final. In our notice, we requested that

Blomstrom respond within 10 days showing by citation to the law and the record

that jurisdiction exists. The deadline has passed and Blomstrom has not filed a

response.

                     SUBJECT-MATTER JURISDICTION

                                  Applicable Law

      Absent a statute allowing an interlocutory appeal, a party may only appeal

from a final judgment. TEX. CIV. PRAC. & REM. CODE §§ 51.012, 51.014; Lehmann

v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When “there has not been a

conventional trial on the merits, an order or judgment is not final for purposes of

appeal unless it actually disposes of every pending claim and party or unless it




                                         2
clearly and unequivocally states that it finally disposes of all claims and all parties.”

Lehmann, 39 S.W.3d at 205.

      Severance does not make an interlocutory judgment final and appealable if

the judgment merely disposes of a subset of the claims between the severed parties.

See Harris Cty. Flood Control Dist. v. Adam, 66 S.W.3d 265, 266 (Tex. 2001) (per

curiam) (judgment in severed cause that disposed of all claims between parties to

appeal was final and appealable); Waite v. Woodard, Hall & Primm, P.C., 137
S.W.3d 277, 279–80 (Tex. App.—Houston [1st Dist.] 2004, no pet.) (judgment in

severed cause that left “no remaining issues to be disposed of” between parties to

appeal was final and appealable).

      If a party appeals from a partial summary judgment that disposes of some but

not all claims between the parties, we must dismiss the appeal for lack of jurisdiction,

even if the trial court severed the disposed claims from those that remain pending.

Van Duren v. Chife, 569 S.W.3d 176, 184 (Tex. App.—Houston [1st Dist.] 2018, no

pet.); Davati v. McElya, 530 S.W.3d 265, 267 (Tex. App.—Houston [1st Dist.] 2017,

no pet.); Duke v. Am. W. Steel, 526 S.W.3d 814, 816 (Tex. App.—Houston [1st Dist.]

2017, no pet.).

                                       Analysis

      Claims between Blomstrom and Altered Images Hair Studio remain pending

in the trial court. Thus, Blomstrom’s appeal from the partial summary judgment in


                                           3
Altered Images Hair Studio’s favor is not final and appealable. See Van Duren, 569
S.W.3d at 184; Davati, 530 S.W.3d at 267; Duke, 526 S.W.3d at 816.

                                CONCLUSION

      We dismiss this appeal for lack of subject-matter jurisdiction. See TEX. R.

APP. P. 42.3(a), 43.2(f).




                                            Gordon Goodman
                                            Justice

Panel consists of: Chief Justice Radack and Justices Kelly and Goodman.

Justice Kelly, concurring.




                                        4